Citation Nr: 1731428	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  10-04 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, to include chronic obstructive pulmonary disease (COPD) with emphysema, obstructive sleep apnea (OSA) with hypoxemia, acute bronchitis and recurrent pneumonia, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado. 

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is of record.

This matter was previously remanded in March 2014 and July 2016 for further development.


FINDING OF FACT

A chronic respiratory disorder was not incurred in service and is not otherwise related to service, to include presumed exposure to herbicide agents during service.


CONCLUSION OF LAW

The criteria to establish service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a).  The below discussed disabilities are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is inapplicable for the current claims.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016).

Finally, Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  As discussed below, the Veteran currently suffers from non-cancerous respiratory diseases.  Such disease are not disabilities presumed as due to herbicide exposure, as a result this presumption is inapplicable.  Notwithstanding this determination, when a claimed disability is not included as a presumptive disability, direct service connection may be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Analysis

The Veteran, in essence, contends that he has respiratory disabilities as a result of active service.  Alternatively, he contends that his disabilities are the result of exposure to Agent Orange (AO) in-service.  

VA treatment records establish diagnoses for COPD with emphysema, OSA with hypoxemia, acute bronchitis and recurrent pneumonia.  Therefore, the first element of Shedden/Caluza analysis is met.

Service treatment records are negative for diagnosis or treatment for recurrent pneumonia, COPD or OSA.  Nonetheless, in-service injury is conceded, as records note repeat treatment for bronchitis, viral syndrome, the flu and upper respiratory infections.  AO exposure is conceded as the Veteran's DD Form 214 confirms Vietnam service and includes a combat infantry badge.  The second element of Shedden/Caluza analysis is met.

However, despite these current diagnoses and in-service illness and/or AO exposure, there is no evidence of a medical nexus to support a grant of service connection.  

Of record are a VA opinion from June 2014 and a November 2016 addendum.  For clarity, the Board notes that the June 2014 discussion of direct service connection was deemed inadequate in the previous remand.  This specific aspect of the opinion will not be discussed further.  Nevertheless, the portion of the opinion addressing causation of a respiratory disability, as a result of AO exposure, is sufficient.  In relevant part, the examiner opined that current medical research simply did not support a casual or aggravating relationship between the Veteran's diagnosed respiratory disorders and exposure to AO.  Moreover, as will be discussed below, his disabilities were more likely due to prolonged exposure to known non-service related risk factors.  

Turning to the 2016 addendum opinion, the examiner clarified that none of the Veteran's respiratory conditions were related to, or incurred in, service.  In rendering this opinion, the examiner first addressed each in-service diagnosis from 1969 forward and identified the resolution of each condition prior to discharge.  Thereafter, the examiner cited to a lack of evidence of residuals of these in-service illnesses after April 1982.  The examiner also noted a lack of evidence of complaints of chronic shortness of breath, cough, or other chronic respiratory conditions until COPD diagnosis in 2006.  This equates to a more than 20 year gap.  Likewise, the record is silent for pneumonia during service or until fifteen years post-service. 

As to the true etiology of the Veteran's disabilities, the examiner explained that his COPD and recurrent pneumonia were more likely due to heavy cigarette use.  The examiner emphasized that cigarette use is a primary risk factor for developing COPD.  Additionally, "the single best variable for predicting adulthood airflow obstruction on [testing] is a history of more than 40 pack years of smoking."  Here, prior to quitting smoking in 1985, the Veteran had already been a heavy smoker for nearly 28 years.  His cigarette use equated to nearly an 85 pack year history (over a pack-and-a-half a week (or over 5 per day)).  The examiner determined that as his cigarette smoking placed him at twice the risk of developing COPD it was likely the cause of his disability.  Finally, the examiner indicated that the Veteran's recurrent pneumonia was likely due to his smoking history and later his COPD.  This determination was predicated on both smoking and COPD being well known predisposing conditions that increase the risk of developing community acquired pneumonia.

With regard to the development of OSA with hypoxemia, the examiner correlated this disability to post-service weight gain.  The examiner first explained that the Veteran did gain weight in-service.  However, this weight gain was not detrimental as he was underweight on entrance.  In this regard, service treatment records were negative for findings of an abnormal body mass index, obesity or being generally overweight.  Moreover, his records were negative for observations of nocturnal choking or gasping, which are considered clinical hallmarks of true OSA.  Comparatively, the examiner noted that although snoring is a common symptom of sleep apnea patients, it is not in-and-of-itself sufficient to actually establish a diagnosis.  

That said, post-service records indicated the Veteran did not develop an "obese body habitus" until the 1990's.  The examiner correlated his obesity to poor dietary choices as food restriction decreased the issue.  Thereafter, the examiner specified that a well-known risk factor for developing OSA with hypoxemia is being obese with a large neck circumference.  As the Veteran had both factors, post-service, it is likely that these factors were the cause of his disability.  The Board finds these opinions highly probative as they were predicated on thorough review of the clinical record, in-person examination and detailed literary study. 

In sum, as a result of the lack of residuals of in-service illness, the decades long absence in verifiable symptomatology, and the Veteran's prominent history of risk factors the examiner was unable to link his current disabilities to service.  Correspondingly, given the negative nexus opinions, and lack of contradictory opinions, there is simply no basis for a grant of service connection of a respiratory disorder, including COPD with emphysema, OSA with hypoxemia, acute bronchitis and recurrent pneumonia.

Acknowledgment is given to the Veteran's COPD and pneumonia having been associated with tobacco use.  In this regard, for claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103; C.F.R. § 3.300.

Consideration has been given to the Veteran's contentions that his disabilities are related to his service and AO exposure.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of respiratory and sleep medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of difficulty breathing, and sleep problems, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus. 

Accordingly, the Board finds that the claims of entitlement to service connection for a respiratory disorder, to include COPD with emphysema, OSA with hypoxemia, acute bronchitis and recurrent pneumonia must be denied under any theory of entitlement.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R.        § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a chronic respiratory disorder, to include COPD with emphysema, OSA with hypoxemia, acute bronchitis and recurrent pneumonia is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


